Citation Nr: 0817422	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-18 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to 
establish the appellant as the veteran's surviving spouse for 
purposes of receiving VA death pension benefits.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
December 1973.  The veteran died in May 1980 and the 
appellant contends that she is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she is the veteran's surviving 
spouse.  The evidence of record reflects that the veteran and 
the appellant were married and were never legally divorced.  
The issue on appeal is whether the appellant continuously 
cohabitated, as contemplated under 38 C.F.R. § 3.53, with the 
veteran prior to his death.  

The evidence of record reflects that the appellant first 
sought death pension benefits in April 1984.  Her claim was 
denied on the basis that the veteran did not have a service-
connected disability at the time of his death.  No appeal of 
this decision was filed and it became final.  In August 1984, 
the appellant again applied for death pension benefits.  In a 
February 1985 administrative decision, the appellant was 
found to not be the veteran's widow for VA benefit purposes.  
Again, the appellant did not file an appeal, and that 
decision became final.  

The appellant filed a claim for benefits in October 1986 and 
it was denied in January 1987, as there was no evidence that 
the veteran's death was caused by a service-connected disease 
or injury and noted that the appellant did not meet the basic 
eligibility statutes as she was not the veteran's surviving 
spouse.  The appellant did not appeal that decision.  

In September 1999, the appellant filed another claim for 
benefits, which was denied in an October 1999 decision, as 
there was no evidence to show that the appellant was the 
veteran's widow.  The appellant did not appeal this decision 
and it became final.  

In October 2004, the appellant filed another claim for death 
pension benefits.  She was not provided notice of the 
evidence necessary to reopen her previously denied claim, nor 
was she provided notice of her rights under the VCAA.  
Although new and material evidence was later defined in a 
Statement of the Case, that notice is not deemed sufficient.  
Therefore, this matter must be remanded in order to ensure 
that this appellant is properly advised of the evidence 
needed to substantiate her claim.  Upon remand, all necessary 
development should be performed as well.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VCAA 
notice, including notice compliant with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Perform all development deemed necessary 
as a result of response(s) from the 
appellant.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant should be furnished 
a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



